DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
This action is in response to application filed on May 22, 2020. Claims 1-13 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (Shin: KR2013017564A, see attached copy of machine translation) in view of Kadowaki et al. (Kadowaki: US 20090303080 A1).
Regarding claim 8, Shin teaches a parking alignment adjustment method, the method comprising:
receiving a driving information of a host vehicle; determining whether the host vehicle is being parked on the basis of the driving information (page 2 last line, receiving a parking end signal of the vehicle); 
sensing a surrounding environment information of the host vehicle (page 2 liens 71-72, provides a plurality of sensors mounted on the vehicle, a processing unit that processes detection results from the sensors and see also page 4 para 20); and 
controlling the host vehicle on the basis of the sensed surrounding environment information (page 3, first paragraph: When the vehicle body of the vehicle meshes with the lane of the parking space, signaling to the driver that there is a problem in the parking alignment degree, and performing parking rearrangement control according to the position and number of sensors in which the lane is detected. And see also para 24, Manually or by adjusting the steering system through an appropriate control technique according to the situation, the vehicle can realign the parking by itself and para 27).
However, the preceding limitation known in the art of controlling vehicle for parking. Kadowaki teaches a parking assist device sensing a driving information of a host vehicle; and determine whether the host vehicle is being parked on the basis of the received driving information (para 44, When the driver moves the shift lever 25 to a parking position, the shift position sensor 15 informs the calculating portion 1 of the change of the position of the shift lever 25, as a result, the calculating portion 1 determines that the parking operation has been finished.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a sensor to sense driving information as taught by Kadowaki as a known implementation in the base process vehicle parking with the predictable result of determining the parking operation is done by the driver.

Claims 1-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (Shin: KR20130017564A, see attached copy of machine translation) in view of Kadowaki et al. (Kadowaki: US 20090303080 A1) further in view of Kim et al. (US 2018/0105617).
Regarding claim 1, Shin teaches a parking alignment adjustment apparatus comprising: 
a second sensor configured to sense surrounding environment information of the host vehicle (page 3, first paragraph, a sensor to detect the parking alignment of the vehicle; When the vehicle body of the vehicle meshes with the lane of the parking space, …. according to the position and number of sensors in which the lane is detected and page 2, lines 71, a plurality of sensors mounted on the vehicle); and 
a control unit (120) configured to: 
receive the driving information (page 2 last line, receiving a parking end signal of the vehicle) and the surrounding environment information and the second sensor (page 2 liens 71-72, provides a plurality of sensors mounted on the vehicle, a processing unit that processes detection results from the sensors   and see also page 4 para 20); 
page 2 line 79, receiving a parking end signal of the vehicle); 
calculate a target parking position on the basis of the received surrounding environment information when the host vehicle is being parked; compare a current parking position to the target parking position and determine whether it is possible to improve parking alignment after the host vehicle is parked by a driver (Fig. 4 and page 3, first paragraph, operating a sensor to detect the parking alignment of the vehicle; page 2, lines 70-74; a processing unit that processes detection results from the sensors to determine whether the vehicle is aligned,); 
show, to the driver, that the improvement of the parking alignment is possible when it is possible to improve the parking alignment; and control the host vehicle such that the host vehicle is parked at the target parking position (page 3, first paragraph: When the vehicle body of the vehicle meshes with the lane of the parking space, signaling to the driver that there is a problem in the parking alignment degree, and performing parking rearrangement control according to the position and number of sensors in which the lane is detected. And see also para 24, Manually or by adjusting the steering system through an appropriate control technique according to the situation, the vehicle can realign the parking by itself and para 27).
Shin does not explicitly disclose a first sensor configured to sense driving information of a host vehicle.
However, the preceding limitation known in the art of controlling vehicle for parking. Kadowaki teaches a parking assist device including a first sensor configured to sense driving information of a host vehicle and determine whether the host vehicle is being parked on the basis of the received driving information (para 44, When the driver moves the shift lever 25 to a parking position, the shift position sensor 15 informs the calculating portion 1 of the change of the position of the shift lever 25, as a result, the calculating portion 1 determines that the parking operation has been finished.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a sensor to sense driving information as taught by Kadowaki as a known implementation in the base process vehicle parking with the predictable result of determining the parking operation is done by the driver.
Shin or Kadowaki does not explicitly disclose controlling the host vehicle when a parking alignment improvement command is entered by the driver.
However, the preceding limitation known in the art of controlling vehicle for parking. Kim teaches an automatic parking system that performs parking the vehicle when a parking command is entered by the driver (para 76-77, The driver may confirm the moving path range for each parking type through the screen of the input and para 60, The driver may select whether to perform automatic parking).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim in order to increase convenience at the time of parking (para 99).

 Regarding claim 2, the combination of Shin, Kadowaki and Kim teaches the parking alignment adjustment apparatus of claim 1, wherein the first sensor includes one or more of a steering angle sensor, a speed sensor, a yaw sensor, a gear shift detection sensor (Kadowaki: para 44, shift position sensor 15), an ultrasonic sensor, or an image sensor of the host vehicle.

Regarding claim 3, the combination of Shin, Kadowaki and Kim teaches the parking alignment adjustment apparatus of claim 1, wherein the second sensor includes one or both of an ultrasonic sensor and an image sensor (Shin: para 6, ultrasonic wave and para 21, infrared sensor and Kim: para 6).

Regarding claim 4, the combination of Shin, Kadowaki and Kim teaches the parking alignment adjustment apparatus of claim 1, wherein when it is determined that the host vehicle is being parked, the control unit calculates the target parking position on the basis of the received surrounding environment information, and the control unit continuously calculates the target parking position until the host vehicle is parked by the driver (Shin: page 3, first paragraph, operating a sensor to detect the parking alignment of the vehicle; page 2, lines 70-74; a processing unit that processes detection results from the sensors to determine whether the vehicle is aligned and see also para 27).

Regarding claim 5, the combination of Shin, Kadowaki and Kim teaches the parking alignment adjustment apparatus of claim 1, wherein when calculating the target parking position, the control unit calculates a route for reaching the target parking position in addition to the target parking position (Kim; para 60, S40, calculating the moving path).

Regarding claim 6, the combination of Shin, Kadowaki and Kim teaches the parking alignment adjustment apparatus of claim 5, wherein the control unit compares the current parking position to the target parking position after the host vehicle is parked by the driver, and the control unit determines that it is possible to improve the parking alignment when there is a page 3, first paragraph, operating a sensor to detect the parking alignment of the vehicle; page 2, lines 70-74; a processing unit that processes detection results from the sensors to determine whether the vehicle is aligned and see also para 27) and the route for reaching the target parking position is present (Kim; para 60, S40, calculating the moving path).

Regarding claim 7, the combination of Shin, Kadowaki and Kim teaches the parking alignment adjustment apparatus of claim 1, wherein the target parking position includes a relative angle between the host vehicle and a nearby object, a transverse position of the host vehicle, and a longitudinal position of the host vehicle (Shin: Fig. 4 and para 22-24, alignment problems include angles to parking lines and crossing over any lane and see also Kim, Fig. 2, X1, Y1).

Regarding claim 9, the combination of Shin and Kadowaki taches the parking alignment adjustment method of claim 8, wherein controlling the host vehicle comprises: 
calculating a target parking position on the basis of the sensed surrounding environment information; determining whether to improve parking alignment by comparing a current parking position to the target parking position after the host vehicle is parked by a driver (Fig. 4 and page 3, first paragraph, operating a sensor to detect the parking alignment of the vehicle; page 2, lines 70-74; a processing unit that processes detection results from the sensors to determine whether the vehicle is aligned); 
showing, to the driver, that it is possible to improve the parking alignment when the improvement of the parking alignment is possible; and controlling the host vehicle such that the page 3, first paragraph: When the vehicle body of the vehicle meshes with the lane of the parking space, signaling to the driver that there is a problem in the parking alignment degree, and performing parking rearrangement control according to the position and number of sensors in which the lane is detected. And see also para 24, Manually or by adjusting the steering system through an appropriate control technique according to the situation, the vehicle can realign the parking by itself and para 27).
 Shin or Kadowaki does not explicitly disclose controlling the host vehicle when a parking alignment improvement command is entered by the driver.
However, the preceding limitation known in the art of controlling vehicle for parking. Kim teaches an automatic parking system that performs parking the vehicle when a parking command is entered by the driver (para 76-77, The driver may confirm the moving path range for each parking type through the screen of the input and para 60, The driver may select whether to perform automatic parking).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim in order to increase convenience at the time of parking (para 99).

Regarding claim 10, the combination of Shin, Kadowaki and Kim discloses the parking alignment adjustment method of claim 9, wherein calculating the target parking position includes calculating continuously the target parking position until the host vehicle is parked by the driver (Shin: page 3, first paragraph, operating a sensor to detect the parking alignment of the vehicle; page 2, lines 70-74; a processing unit that processes detection results from the sensors to determine whether the vehicle is aligned and see also para 27).

Regarding claim 11, the combination of Shin, Kadowaki and Kim discloses the parking alignment adjustment method of claim 10, wherein calculating the target parking position includes calculating a route for reaching the parking target position in addition to the parking target position (Kim; para 60, S40, calculating the moving path).

Regarding claim 12, the combination of Shin, Kadowaki and Kim discloses the parking alignment adjustment method of claim 11, wherein determining whether to improve parking alignment includes comparing the current parking position to the target parking position after the host vehicle is parked by the driver, and determining that it is possible to improve the parking alignment when there is a difference between the current parking position (Shin: page 3, first paragraph, operating a sensor to detect the parking alignment of the vehicle; page 2, lines 70-74; a processing unit that processes detection results from the sensors to determine whether the vehicle is aligned and see also para 27) and the target parking position and the route for reaching the target parking position is present (Kim; para 60, S40, calculating the moving path).

Regarding claim 13, the combination of Shin, Kadowaki and Kim discloses the parking alignment adjustment method of claim 9, wherein the target parking position includes a relative angle between the host vehicle and a nearby object, a transverse position of the host vehicle, and a longitudinal position of the host vehicle (Shin: Fig. 4 and para 22-24, alignment problems include angles to parking lines and crossing over any lane and see also Kim, Fig. 2, X1, Y1).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior arts cited for the record but not used in Office Action, are listed in attached PTO-892. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687